Citation Nr: 1640448	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a rating in excess of 10 percent for peroneal tendon subluxation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from April 2005 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran did not appear for a July 2012 Travel Board hearing which had been scheduled at her request.

The claim was previously remanded by the Board in October 2014.  At the time, the RO was requested to issue a Statement of the Case (SOC) to the Veteran regarding the issue of the disability rating for the orthopedic manifestations of residuals of right ankle joint pain, status post right tibia fracture.  In the remand, the Board informed the Veteran that once the SOC was issued, she must perfect an appeal to the Board.  An SOC was issued in September 2015.  At the time, the Veteran was informed what she needed to do to perfect an appeal and the time frame within which she needed to do so.  Moreover, she was informed that if she did not perfect an appeal as to this issue, her case would be closed.  To this date, the Veteran has not perfected an appeal as to the issue of the orthopedic manifestation of residuals of right ankle joint pain, status post right tibia fracture.  Accordingly this issue is not before the Board.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's October 2014 remand, the Agency of Original Jurisdiction (AOJ) was requested to contact the Veteran and request that she provide the names and dates of treatment for all medical providers who had treated her for the claimed disabilities.  Any identified records were to be obtained.  A letter requesting this information was sent to the Veteran in January 2015.  However, a VBMS entry of January 28, 2015 shows the letter was returned as undeliverable.  No further attempts were made by the AOJ to forward the letter to the Veteran.  However, the record does reflect that the Veteran has a new mailing address which has been known to the AOJ since at least September 2015.  

Significantly, the March 2016 VA medical opinion notes that the Veteran stated she had been treated by private physicians but was not aware whether the VA had obtained the records.  Therefore, the AOJ should once again attempt to send the Veteran the requested development letter and obtain any identified records which are outstanding.  

As a final matter, an August 2008 rating decision established entitlement to Vocational Rehabilitation.  A review of the Veteran's VBMS file shows that the Vocational Rehabilitation file has not been obtained and associated with the file.  The Veteran is currently in receipt of Vocational Rehabilitation benefits based on a right foot acquired flat foot disorder.  As some of the issues on appeal involve the right foot, it is entirely possible that records contained within the Vocational Rehabilitation file are relevant to the appeal.  Accordingly, the Vocational Rehabilitation file should be obtained and associated with the claim file.  
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file the Veteran's Vocational Rehabilitation file.  All efforts to obtain the file should be clearly documented in the claim file.

2. Ask the Veteran to identify all providers of evaluation and/or treatment she has received for her disabilities since her separation from service, and to provide releases necessary for VA to obtain any private records of such evaluations and/or treatment.  Secure for the record copies of complete clinical records from all sources identified.  If any records identified are unavailable, the reason for their unavailability must be noted in the record.

3. Conduct any additional development deemed necessary as a result of any additional records associated with the file to include any additional VA examinations deemed needed.

4. Thereafter, review the record and readjudicate the remaining issues.  If any remains denied, issue an appropriate SSOC, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

